DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 1, 4, 11, 13, 16 are amended.
Claims 3, 14, 17 are cancelled.
Allowable Subject Matter
Claims 1-2, 4-13, 15-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Lee (US Pub 2015/0103104) discloses a source driver for a display device, a data driver configured to generate a gamma voltage (see fig. 1; element 220; see par 0075; 0066;), wherein the data driver is further configured to vary the gamma voltage based on a drive frequency of the display device (see par 0074): wherein the data driver is further configured to generate a data voltage for displaying image data on the display device based on the gamma voltage (see par 0066);
However Lee alone or in combination with other prior art of record fails to disclose wherein the data driver is further configured to generate a data voltage for displaying image data on the display device based on the gamma voltage, and wherein varying the gamma voltage based on the drive frequency of the display device includes offsetting first gamma voltages corresponding to a first drive frequency to obtain second gamma voltages corresponding to a second drive frequency wherein the first frequency is a reference frequency that is an initial drive frequency of the display device, the first gamma voltages are reference gamma voltages, and the data driver is further configured to: generate the first gamma voltages based on the reference gamma voltages that correspond to the reference frequency; generate gamma voltage offsets based on reference gamma voltage offsets which correspond to the drive frequency of the display device: and generate second gamma voltages based on the first gamma voltages and the gamma voltage offsets, wherein a number of the reference gamma voltage offsets is smaller than a number of the gamma voltage offsets, wherein a number of the second gamma  is equal to the number of the gamma voltage offsets, and wherein the reference frequency is the initial drive frequency of the display device and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 1 is allowed.
Claims 2, 4-10 are allowed for being directly or indirectly dependent on allowed independent claim 1.
With respect to claim 11, Lee (US Pub 2015/0103104) discloses a source driver for a display device, comprising a data driver configured to generate a gamma voltage (see fig. 1; element 220; see par 0075; 0066;), wherein the data driver is further configured to vary the gamma voltage based on a drive frequency of the display device (see par 0074): wherein the data driver is further configured to generate a data voltage see par 0066);
However Lee alone or in combination with other prior art of record fails to disclose wherein varying the gamma voltage based on the-drive frequency of the display device includes offsetting first gamma voltages corresponding to a first drive frequency to obtain second gamma voltages corresponding to a second drive frequency, wherein the data driver is further configured to: generate second reference gamma voltage offsets based on first reference gamma voltage offsets which correspond to the drive frequency; set second reference gamma voltages based on first reference gamma voltages and the second reference gamma voltage offsets; and generate the second gamma voltages based on the second reference gamma voltages, wherein a number of the first reference gamma voltage offsets is smaller than a number of the second reference gamma voltage offsets, and wherein a number of the first reference gamma voltages is equal to the number of the second reference gamma voltage offsets and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 11 is allowed.
Claim 12 is allowed for being directly or indirectly dependent on allowed independent claim 11.
With respect to claim 13, Lee (US Pub 2015/0103104) discloses a method for driving a. display device, comprising: generating a data voltage, in a source driver based on image data and providing the data voltage to a plurality of pixels of a display unit of the display device (see fig. 1; element 220; see par 000074-0075; 0066;)
 wherein the source driver: generates a gamma voltage by reading preset gamma voltages and varies the gamma voltage based on a drive frequency of the display device by offsetting the read preset gamma voltages; and generates a data voltage based on the gamma voltage wherein the source driver: generates first gamma voltages based on reference gamma voltages which correspond to a reference frequency; generates gamma voltage offsets based on reference gamma voltage offsets which correspond to the drive frequency; and generates second gamma voltages based on the first gamma voltages and the gamma voltage offsets wherein a number of the reference gamma voltage offsets is smaller than a number of the gamma voltage offsets, wherein a number of the second gamma voltages is equal to the number of the gamma voltage offsets, wherein the number of the reference gamma voltage offsets is smaller than a number of reference gamma voltages, and wherein the reference frequency is an initial drive frequency of the display device and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 13 is allowed.
Claim 15 is allowed for being directly or indirectly dependent on allowed independent claim 13.
With respect to claim 16, Lee (US Pub 2015/0103104) discloses a method for driving a display device, comprising: generating scan signals for the display unit in a scan driver; and generating data signals for the display unit in a data driver, wherein the data driver: determines a drive frequency for the display unit; generates a gamma (see fig. 1; element 220; see par 000074-0075; 0066;);
However Lee alone or in combination with other prior art of record fails to disclose wherein the data driver: generates first gamma voltages based on reference gamma voltages that correspond to a reference frequency; generates gamma voltage offsets based on reference gamma voltage offsets which correspond to the drive frequency for the display device; and generates second gamma voltages based on the first gamma voltages and the gamma voltage offsets. wherein a number of the reference gamma voltage offsets is smaller than a number of the gamma voltage offsets, wherein a number of the second gamma voltages is equal to the number of the gamma voltage offsets, wherein the number of the reference gamma voltage offsets is smaller than a number of the reference gamma voltages, and wherein the reference frequency is an initial drive frequency of the display device and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 16 is allowed.

Claim 18-20 is allowed for being directly or indirectly dependent on allowed independent claim 16.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624